Title: Abigail Adams to Joseph Warren, 13 May 1775
From: Adams, Abigail
To: Warren, Joseph


     
      Sir
      Braintree May 13 1775
     
     A Brother of Mr. Adams’es who has been a Captain of a Company in this Town, is desirous of joining the Army provided he can obtain a Birth; he would prefer a Majors to any other. As he has not any acquaintance with any Gentleman in the Army, except Coll. Palmer, he requested me to write you a line, in his behalf; he is a person both of steadiness and probity, and if there should be any place open in the army wherein he could serve his Country, I believe he would discharge the Trust reposed in him to acceptance. Your intrest Sir in his favour, would oblige both him and his absent Brother, as well as your Humble Servant,
     
      Abigail Adams
     
    